United States Court of Appeals
                       For the First Circuit


No. 15-1318

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                     ALLISON GONZÁLEZ-MARTÍNEZ,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

          [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                               Before

                 Kayatta and Barron, Circuit Judges,
                   and McAuliffe,* District Judge.


     John H. Cunha, Jr., with whom Cunha & Holcomb, P.C. was on
brief, for appellant.
     Julia M. Meconiates, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                            June 9, 2016




     *   Of the District of New Hampshire, sitting by designation.
             BARRON, Circuit Judge.          Allison González-Martínez was

convicted after a jury trial of twenty-two counts of theft of

government property and one count of aggravated identity theft.

She argues that her convictions must be vacated because the

evidence at trial was insufficient to support them and because the

District Court abused its discretion in denying her request to

continue her trial to a later date.           We affirm.

                                      I.

             We recite the evidence introduced at trial in the light

most favorable to the prosecution, as is required when a criminal

defendant challenges the sufficiency of the evidence to support

her conviction.    See United States v. Pena, 586 F.3d 105, 111 (1st

Cir. 2009).

             In 2011, the Internal Revenue Service received twenty-

two tax returns purporting to be filed by twenty-two individuals.

Each return showed that the filer was due a tax refund.                      The

returns were not what they claimed to be.               They had not in fact

been filed by the individuals whose names and security numbers

appeared in them. Nevertheless, the IRS approved tax refund checks

for each of the twenty-two tax returns.             Each check was to be paid

from the funds of the United States Treasury.

             The Treasury checks ranged in value from $6,210.93 to

$8,732.69.      Each   check   was   issued    to    the   individual   on   the

corresponding tax return and sent to the address in the continental


                                     - 2 -
United States provided in that return. That address was also typed

on the front of each check.

            The twenty-two Treasury checks were eventually submitted

for deposit into the Banco Popular account of "La Casa de los

Motores and Junker Correa," a business in Puerto Rico that sells

used automobile parts.      The checks were submitted by Junker

Correa's owner, González, on twenty-two days from November 2011 to

May 2012.    The first twenty-one of the checks were deposited into

Junker Correa's account; the twenty-second check was held by the

bank and not deposited.

            Each check was endorsed twice.    The first endorsement

purported to be the signature of the individual in whose name the

check had been issued.     The second was an endorsement to Junker

Correa.

            The individuals in whose names the checks were issued

never received the checks, never endorsed the checks, and never

spent the checks.    Nor had they ever been to Junker Correa.

            The jury found González guilty on all counts they were

asked to decide: twenty-two counts of theft of government property,

all charged in violation of 18 U.S.C. § 641, and one count of

aggravated identity theft, in violation of 18 U.S.C. § 1028A. Each

of the twenty-two counts of theft of government property alleged

that González had stolen the value of one of the twenty-two

Treasury checks.    The aggravated identity theft count was charged


                                - 3 -
in connection with just one of the twenty-two checks.             González

appeals.

                                       II.

           We review González's challenge to the sufficiency of the

evidence de novo.       United States v. Santos-Soto, 799 F.3d 49, 56

(1st Cir. 2015).        "[W]e examine the evidence, both direct and

circumstantial, in the light most favorable to the prosecution and

decide whether that evidence, including all plausible inferences

drawn therefrom, would allow a rational factfinder to conclude

beyond a reasonable doubt that the defendant committed the charged

count or crime."    United States v. Salva-Morales, 660 F.3d 72, 74

(1st Cir. 2011) (per curiam) (quoting United States v. Cruz-Díaz,

550 F.3d 169, 172 n.3 (1st Cir. 2008)).             And, when we do, we

conclude that the evidence was sufficient in this case.

                                       A.

           We   begin    with   the    twenty-two   counts   of   theft   of

government property.      Each count corresponds to the submission for

deposit by González of one of the Treasury checks.

           González does not dispute that there was sufficient

evidence from which a reasonable factfinder could conclude that

the twenty-two checks were fraudulently obtained from the federal

government through the filing of false returns.              González also

does not dispute that the evidence showed that she submitted the

twenty-two checks for deposit into Junker Correa's bank account.


                                      - 4 -
             But González does contend that the evidence was not

sufficient because it revealed that she, too, was "a victim of the

fraudulent scheme," as she simply "deposited checks received by

[her] business."      And so she contends that the jury could not have

found her guilty beyond a reasonable doubt given that, in light of

the evidence, it was equally possible that she submitted the checks

for deposit on a mistaken understanding of their pedigree as that

she submitted them knowing that they were fraudulent.

             González is correct that the government needed to prove

that she acted with the specific intent to steal a thing of value

from   the   United   States,   and   the   government   does   not   argue

otherwise.     See United States v. Donato-Morales, 382 F.3d 42, 47

(1st Cir. 2004) (holding that although 18 U.S.C. § 641 "does not

expressly require specific intent, the Supreme Court has held that

Congress, in codifying the common law crimes described in § 641,

intended to incorporate the common law requirement of specific

intent as an element of the crime" (citing Morissette v. United

States, 342 U.S. 246, 270-73 (1952))).          And the government put

forth no evidence regarding how González came to possess the

fraudulent checks.      But the government contends that the evidence

in the record is still sufficient to support a finding that

González acted with the requisite intent, and we agree.

             In support of her challenge, González points to the

evidence that when Banco Popular began investigating the Treasury


                                  - 5 -
checks, she produced eleven invoices that showed that customers

had purchased items from Junker Correa with the checks.            González

further contends that the invoices were credible because they were

"detailed and distinctive."       For example, she points to the fact

that one invoice stated that the customer had given a $6 tip.            And

she points to the evidence that shows that she went to Banco

Popular when the bank did not accept one of the checks and that

she was a willing participant in Banco Popular's investigation of

the problem with that check -- "unlikely behavior," she contends,

"for someone who knew the check to be fraudulent."

          But   the   question    in   resolving   a   challenge    to   the

sufficiency of the evidence is not whether the evidence was such

that a juror could have voted to acquit.        The question is whether

the evidence was such that a reasonable juror could not have found

guilt beyond a reasonable doubt.       And there are critical holes in

González's story that, along with the other evidence, provide

sufficient support for what the jury did.

          González told the bank that she had an invoice for each

of the twenty-two checks and copies of forms of identification --

which she referred to as "IDs" -- for each person who had paid

with one of those checks.        And yet she did not produce a single

ID.   González insists that she failed to produce the IDs because

her business was "hectic" and her records sloppy, and she argues

that the evidence shows as much.           But a reasonable juror could


                                   - 6 -
reject that argument and find that she failed to produce the IDs

for a different reason, namely that there were no such customers.

           Moreover, the invoices that González did produce, while

containing the kind of detail one would expect from real invoices

(such as the $6 tip), also claimed that some of the customers had

used Treasury checks to pay for items that cost significantly less

than the value of the checks. In one case, the difference exceeded

four thousand dollars.     Some of the invoices did claim that

customers waited several days to receive the substantial change

owed.   If so, the customers were apparently trusting Junker Correa

to return the large difference and then accepting that difference

by cash or check.   But Junker Correa's bank account statements did

not show cash withdrawals consistent with such large cash refunds.

For those reasons, too, a reasonable juror could reject the view

that the invoices were real records of past transactions rather

than post-hoc inventions of exchanges that never occurred.

           To believe that González did not know the checks were

fraudulent, a juror would have to believe that Junker Correa,

despite never before having received payment from a customer in

the form of Treasury check, suddenly, in one seven-month period,

received an inundation of twenty-two such payments.   A juror would

also have to believe the customers chose this unusual form of

payment even though it required them to trust González to refund

them thousands of dollars at some future point in time.      And a


                               - 7 -
juror would also have to believe that it just happened to be the

case that at the same time that customers began paying with those

checks, González decided to begin transferring large sums of money

from the Junker Correa account to her personal account -- something

that she had done on very few occasions in the several years before

the Treasury checks appeared.1

          To state what the jury would be required to believe is

to state the reason that a jury reasonably could have believed the

government's account of what must have transpired rather than

González's own.   Lending additional support to the government's

account is the fact that although Banco Popular does not permit

double-endorsed checks to be deposited into personal accounts,

such checks may be deposited in commercial accounts. As the Junker

Correa account was a commercial account, the government presented

the jurors with a reasonable alternative explanation to the one

González offers as to why she submitted the checks for deposit

into the Junker Correa account.

          "Jurors . . . are not expected to resist commonsense

inferences on the realities of human experience."       See United



     1 On three occasions in December 2011, for example, González
transferred $1,700, $2,500, and $4,000 to her personal account.
She made approximately twenty-five transfers in the first half of
2012, most of which exceeded $1,000.     By comparison, over the
course of the previous three years, González transferred money to
her personal account on just several occasions, and the transfers
ranged from $300 to $1,000.


                                 - 8 -
States v. Saccoccia, 58 F.3d 754, 782 (1st Cir. 1995).           A rational

juror could have rejected González's story and concluded beyond a

reasonable doubt that González, in submitting the checks for

deposit, was knowingly stealing from the government.           Accordingly,

González's challenge to the sufficiency of the evidence on the

first twenty-two counts fails.

                                  B.

          González also challenges her conviction for aggravated

identity theft.    The identity theft statute, 18 U.S.C. § 1028A,

provides that someone who "knowingly transfers, possesses, or

uses, without lawful authority, a means of identification of

another person," "during and in relation to" various specified

felonies, including theft of government property in violation of

§ 641, "shall, in addition to the punishment provided for such

felony, be sentenced to a term of imprisonment of 2 years."              18

U.S.C. § 1028A(1).

          González    appears    to      understand      the    "means   of

identification of another person" at issue in this case to be the

signature endorsement on one of the twenty-two Treasury checks.

The government does not argue otherwise, and so we proceed on that

understanding as well.

          González does not contest that the signature on that

check   was   transferred,   possessed,     or   used    "without    lawful

authority" -- that is, that it was forged.              Nor does González


                                 - 9 -
contest that she "transfer[red], possess[ed], or use[d]" that

signature when she submitted the endorsed check for deposit into

the Junker Correa bank account.   Rather, she argues that there was

insufficient evidence that she did so "knowingly" -- that is, with

the knowledge that the signature was forged.

          But for the reasons already given, a reasonable juror

could conclude beyond a reasonable doubt that González did not

receive the Treasury checks in exchange for actual sales at Junker

Correa.   From this conclusion, a reasonable juror could further

infer that González knew that the checks had not been signed by

the people in whose names they were issued.2

                              III.

          González next argues that her convictions should be

vacated because the District Court erred when it denied her two

requests -- one made three days before trial and the second on the

morning of trial -- to continue her trial to a later date.

González's request was made pursuant to a provision of the Speedy

Trial Act that permits a trial court to grant a continuance where

"the ends of justice served by taking such action outweigh the




     2 González also argues that the forfeiture count should be
vacated because the evidence was insufficient to support her
convictions on the other counts. Because we have concluded that
the evidence was sufficient to support her convictions, that
argument fails as well.


                             - 10 -
best interest of the public and the defendant in a speedy trial."

18 U.S.C. § 3161(h)(7)(A).

           We review a trial court's denial of a request for a

continuance under that provision of the Speedy Trial Act for an

abuse of discretion.     United States v. Williams, 630 F.3d 44, 48

(1st Cir. 2010).      Under that standard, "we will not disturb such

a decision if reasonable minds could disagree about the proper

ruling."   United States v. Delgado-Marrero, 744 F.3d 167, 195 (1st

Cir. 2014).

           We evaluate each case "on its own facts," Williams, 630

F.3d at 48, based on considerations that "include 'the reasons

contemporaneously presented in support of the request, the amount

of time needed for effective preparation, the complexity of the

case, the extent of inconvenience to others if a continuance is

granted, and the likelihood of injustice or unfair prejudice

attributable to the denial of a continuance.'" Id. (quoting United

States v. Rodríguez-Durán, 507 F.3d 749, 763 (1st Cir. 2007)).

And we will "overturn[] the denial of a continuance only when the

movant identifies specific, concrete ways in which the denial

resulted   in   'substantial    prejudice'    to   his   or   her    defense."

Delgado-Marrero, 744 F.3d at 196.

           González    argues   that   the   District    Court      abused   its

discretion in denying her requests to continue trial to a later

date due to the issuance of the superseding indictment in this


                                  - 11 -
case only ten days before trial, and due to her retaining a new

attorney -- Luis Rafael Rivera -- to represent her just three days

before trial.        But we do not agree.

              We do not see the basis for concluding González suffered

prejudice by having to appear for trial with an attorney who had

just signed on to represent her.              The District Court instructed

González that the court would allow Rivera to appear as counsel

only if Rivera were "ready for trial as scheduled" -- an order

González does not challenge as itself an abuse of discretion.

Thus, by appearing for trial, Rivera represented to the District

Court that he was prepared.3         Moreover, although Rivera tried the

case as lead counsel, he had by his side González's two other

attorneys, each of whom had been on the case since its inception.

See Delgado-Marrero, 744 F.3d at 196 (listing "other available

assistance"     to    the   movant   as   a   factor    to   be   considered   in

determining whether a district court abused its discretion in

denying a motion for a continuance).

              We also do not see a basis for concluding that González

was prejudiced by having to go to trial soon after the superseding

indictment was issued.        González is right that the new indictment

set   forth    eighteen     additional    counts   of   theft     of   government



      3González does not argue to us that counsel was ineffective.
But she does "reserve her right" to raise that argument in a 28
U.S.C. § 2255 petition.


                                     - 12 -
property, each corresponding to a different Treasury check, as

well as the one count of aggravated identity theft.                 But González

agreed to the trial date in this case over a month and a half

before trial.      When she agreed to that date, moreover, she knew

that a superseding indictment was forthcoming.             González also does

not challenge the District Court's finding below that over a month

before trial she was in possession of all the discovery materials

relevant to the new counts in the superseding indictment.

            We recognize that González argues that, despite having

those materials, and despite knowing that a superseding indictment

was forthcoming, she was unprepared to go to trial because she had

expected    only   fifteen      new    counts     of   theft   of     government

property -- as opposed to eighteen new counts -- and because she

had not expected to be charged with aggravated identity theft.

One can certainly see the potential need for more time to prepare

when faced with a wholly new count.             But González must "identify

specific    ways   in   which    the    court's    erroneous      denial    of   a

continuance prejudiced . . . her defense."                 United States v.

Rodriguez-Marrero, 390 F.3d 1, 22 (1st Cir. 2004); see also

Rodríguez-Durán, 507 F.3d at 763 ("Identifying prejudice from the

[denial of a request for a continuance] is essential.").                She does

not, however, point to particular materials she would have more

carefully    reviewed,    witnesses       or    evidence    she     would    have

investigated, or a strategy she would have pursued had she had


                                      - 13 -
more time to prepare.   Because she has not identified any concrete

respect in which she was harmed by the denial of her request for

a continuance, her challenge fails.     See Rodríguez-Durán, 507 F.3d

at 765 (finding no abuse of discretion in denial of a continuance

where the defendants "pointed to no pivotal evidence or theories

that realistically could have made a difference had they been

allotted more time to prepare for trial").

                                IV.

          Having found no reversible error, we affirm.




                               - 14 -